Citation Nr: 1721007	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  13-06 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an effective date earlier than March 30, 2010, for eligibility to Dependents' Educational Assistance under 38 U.S.C. Chapter 35.

2.  Whether the effective date of compensation for a left knee disability warrants revision on the basis of clear and unmistakable error (CUE).

3.  Whether the effective date of compensation for a right knee disability warrants revision on the basis of CUE.

4.  Whether the effective date of compensation for a left ankle disability warrants revision on the basis of CUE.

5.  Entitlement to a disability rating in excess of 30 percent for a left knee disability.

6.  Entitlement to a disability rating in excess of 10 percent for a right knee disability prior to January 12, 2015, and to a disability rating in excess of 30 percent from March 1, 2016.

7.  Entitlement to a disability rating in excess of 20 percent for a left ankle disability.

8.  Entitlement to a disability rating in excess of 10 percent for a right knee scar.

9.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right ankle disability and, if so, whether service connection is warranted.

10.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person or housebound status.

(The issue of basic eligibility for Department of Veterans Affairs (VA) home loan guaranty benefits will be addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 7, 1975, through September 3, 1975, and from January 30, 1980, through April 18, 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2010 and November 2013 rating decisions by a VA Regional Office.  These matters were previously remanded by the Board in April 2015.  

In January 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issues of whether the effective date of compensation for a left knee disability warrants revision on the basis of CUE and entitlement to a disability rating in excess of 30 percent for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In January 2017, prior to a promulgation of a decision in the appeal, the Veteran withdrew from appeal the claims for: entitlement to an effective date earlier than March 30, 2010, for eligibility to Dependents' Educational Assistance under 38 U.S.C. Chapter 35; whether the effective dates of compensation for a right knee disability and a left ankle disability warrant revision on the basis of CUE; entitlement to increased disability ratings for a right knee disability, a left ankle disability, and a right knee scar; and whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right ankle disability and, if so, whether service connection is warranted.

2.  The Veteran is in need of the regular aid and attendance of another person by reason of his service-connected disabilities.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal as to the issues of: entitlement to an effective date earlier than March 30, 2010, for eligibility to Dependents' Educational Assistance under 38 U.S.C. Chapter 35; whether the effective dates of compensation for a right knee disability and a left ankle disability warrant revision on the basis of CUE; entitlement to increased disability ratings for a right knee disability, a left ankle disability, and a right knee scar; and whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right ankle disability and, if so, whether service connection is warranted, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for SMC by reason of being in need of the regular aid and attendance of another have been met.  38 U.S.C.A. §§ 1114, 5102, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350(b), 3.352(a) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

At the January 2017 hearing, the Veteran indicated that he wished to withdraw his claims regarding the issues of:  entitlement to an effective date earlier than March 30, 2010, for eligibility to Dependents' Educational Assistance under 38 U.S.C. Chapter 35; whether the effective dates of compensation for a right knee disability and a left ankle disability warrant revision on the basis of CUE; entitlement to increased disability ratings for a right knee disability, a left ankle disability, and a right knee scar; and whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right ankle disability and, if so, whether service connection is warranted.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issues withdrawn by the Veteran, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and it is dismissed.

II.  SMC

Special monthly compensation is payable under 38 U.S.C.A. § 1114(l) if, as the result of service-connected disability, a veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person.  
38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person as determined under criteria enumerated in 
38 C.F.R. § 3.352(a).  Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the veteran was in need of regular aid and attendance of another person: (1) inability of a veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of a veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect a veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. 
§ 3.352(a).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. 
§ 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the veteran was unable to perform should be considered in connection with his former condition as a whole.  It is only necessary that the evidence establish that the veteran was so helpless as to need regular aid and attendance, not that there was a constant need for aid and attendance.  38 C.F.R. 
§ 3.352(a); see Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present to grant special monthly compensation based on the need for aid and attendance).

The Veteran contends that he is entitled to SMC because he requires the regular aid and attendance of another person, specifically his wife.  He contends that the functional impairment caused by his service-connected disabilities, in particularly his bilateral knee disabilities, render him unable to dress himself, bathe, prepare meals, and attend to the laws of nature without his wife's assistance.  

Service connection is currently in effect for a left knee disability, a right knee disability, a left ankle disability, a right knee scar, and adjustment disorder with alcohol dependence in remission.  Furthermore, the Veteran has been awarded a total disability rating based on unemployability due to service-connected disability, effective January 17, 2006.  

In February 2013, the Veteran submitted a statement from his wife in which she elaborated on the things she assisted him with.  She reported that she bathed and groomed him, administered his medication, prepared his meals, and did his laundry, among other tasks.  She elaborated that his need for care was so great that she was unable to work outside of the home.

In July 2012 and April 2014, the Veteran's physician, Dr. C.W., completed Examinations for Housebound Status or Permanent Need for Regular Aid and Attendance.  In both examination reports, Dr. C.W. indicated that the Veteran's left knee disability impaired his ability to care for himself, and that he needed assistance in order to prepare meals, bathe or tend to other hygiene needs, and manage his financial affairs.  Furthermore, Dr. C.W. noted that the Veteran could not sit, stand, walk, drive, or ride for any prolonged period, and had no ability to climb, crawl, bend, or stoop.  Dr. C.W. noted that the Veteran was able to leave the home as needed, but that he required aids such as canes, braces, crutches, or the assistance of another for locomotion of more than one half of a block.  In April and June 2016, Dr. C.W. submitted additional statements indicating that the Veteran relied upon his wife as the sole provider of help with all of his activities of daily living.  

In January 2017, the Veteran's wife testified that she had to help him get out of bed every morning, put him in his wheelchair, and bring him to the bathroom to use the toilet or shower.  The Veteran also indicated that he regularly used a bedpan with his wife's assistance because of difficulty accessing the bathroom in his home.  The Veteran's wife further reported that she assists in dressing him, and that the Veteran would occasionally fall if left alone.

The Board has reviewed the complete record and concludes that the most probative evidence supports the Veteran's assertions.  Specifically, the Board observes that the lay statements of the Veteran and his wife showed his difficulties with bathing, grooming, dressing, preparing meals, taking medications, and managing his daily personal care as a result of his service-connected conditions.  Based on the sum of the evidence, the Board finds that the weight of the evidence warrants an award of aid and attendance due to service-connected disabilities.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.352(a).

















      (CONTINUED ON NEXT PAGE)
ORDER

The appeal as to the issue of entitlement to an effective date earlier than March 30, 2010, for eligibility to Dependents' Educational Assistance under 38 U.S.C. Chapter 35 is dismissed.

The appeal as to the issue of whether the effective date of compensation for a right knee disability warrants revision on the basis of CUE is dismissed.

The appeal as to the issue of whether the effective date of compensation for a left ankle disability warrants revision on the basis of CUE is dismissed.

The appeal as to the issue of entitlement to a disability rating in excess of 10 percent for a right knee disability prior to January 12, 2015, and to a disability rating in excess of 30 percent from March 1, 2016, is dismissed.

The appeal as to the issue of entitlement to a disability rating in excess of 20 percent for a left ankle disability is dismissed.

The appeal as to the issue of entitlement to a disability rating in excess of 10 percent for a right knee scar is dismissed.

The appeal as to the issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right ankle disability and, if so, whether service connection is warranted, is dismissed.

Entitlement to SMC on the basis of the need for the regular aid and attendance of another person is granted.


REMAND

While additional delay is regrettable, the Board finds further development is warranted before a decision may be rendered in the remaining issues on appeal.  

The record reflects that the Veteran receives disability benefits from the Social Security Administration (SSA).  While some records from SSA are in evidence, they appear to relate to a claim on behalf of the Veteran's daughter rather than the Veteran himself.  The Board is aware that it need not obtain SSA records prior to determining that there is no reasonable possibility that such are relevant to the Veteran's claims for VA compensation.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  However, that possibility cannot be excluded under the circumstances presented here, particularly as the Veteran asserts that he filed a prior claim for entitlement to service connection for a left knee disability which is not currently of record but may be contained in SSA records.  As such, the AOJ should request the Veteran's SSA records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. 
§ 3.159(c) (2016); see Hyatt v. Nicholson, 21 Vet. App. 390 (2007) ("In the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained.").

Additionally, as it appears the Veteran receives continuous treatment through 
VA, the Board finds the RO should obtain any outstanding VA treatment records dated from May 2016 to the present.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the file updated VA treatment records dating since May 2016.  Ask the Veteran to provide completed release forms with the names and addresses of medical care providers who treat him for his left knee disability.  After securing the necessary releases, the AOJ should request any relevant records identified which are not duplicative of those already of record.  If any requested records are not available, the Veteran and his representative should be notified and the claims file annotated as such.  

2.  Request from the SSA records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon to decide the claim.  If the records are not available, the Veteran and his representative should be notified and the claims file annotated as such.  

3.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


